Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application repeats a substantial portion of prior Application No. 17/026,277, filed September 20, 2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. 

Claim Objections
Claims 3, 7-15, and 18 are objected to because of the following informalities.  Appropriate correction is required.
Claim 3 in the preamble could read, “The resealable beverage can lid of claim 2 ….”
Claim 7 in the preamble could read, “The resealable beverage can lid of claim 6 ….”
Claim 8 Line 4 could read, “…a second rivet formed in the 
Claim 8 in the last line could read, “…connecting the tab portion on the top side ….”
Claim 10 in the preamble could read, “The resealable beverage can lid of claim 9 ….”
Claim 18 in the preamble could read, “The resealable beverage can lid of claim 17 ….”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Re Claim 4, the claim recites, “…the first rivet is larger than the second rivet.”  This limitation is already in Claim 1 Line 5.  Claim 4 fails to further limit Claim 1.
Re Claim 5, the claim recites, “…the first rivet is the same size as the second rivet.”  If Claim 1 states, “…the first rivet is larger than the second rivet”, then how can the first rivet now be the same size as the second rivet?
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, and 13-15 of copending Application No. 17/026,277 [Schuver] in view of claim 1 of Cudzik (3,967,752). 
Re Claims 1, 8, and 16, Schuver claims the following:

    PNG
    media_image1.png
    151
    414
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    187
    408
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    84
    416
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    171
    413
    media_image4.png
    Greyscale

Schuver does not expressly claim that the panel has a hinge; however, Cudzik – an easy open wall for a beverage can lid – claims in Claim 1 Lines 1-11,

    PNG
    media_image5.png
    210
    416
    media_image5.png
    Greyscale

	One of ordinary skill would be able to claim the tear panel in Schuver to have a hinge on the panel, before the effective filing date of the claimed invention with predictable and obvious results, in order to claim that the tear panel is able to be unitary to the beverage can lid.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (4,821,912) in view of Harvey et al. (3,221,924) [Harvey].
Re Claims 8 and 16-18, Wells – a reclosable self-opening can end – discloses a resealable beverage can lid [Figs. 1 and 4] comprising: a lid [26] having a top side having a score line [28] forming a panel [27] having a hinge [29]; a first rivet [32] formed in the lid and extending outwardly from the top side of the lid and; and a tab portion [31, Fig. 1] with a first opening in the tab [Fig. 1].
Wells does not expressly disclose a second rivet formed in the tear panel and extending outwardly from the top side of the lid; and a tab portion having a second rivet opening for receiving the second rivet with the first rivet and the second rivet for connecting the tab portion to the top side of the lid.  However, Harvey – a can opener for a lid – discloses a can lid [Harvey, 12] with a panel [Harvey, 20] with a first rivet [Harvey, R on 36] and a second rivet [Harvey, R on panel 20, Fig. 4], in which there are two rivet openings [Harvey, 41, on portions 36 and 37, Fig. 9] and the tab is connecting the two rivets [Harvey, Fig. 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the can lid having two rivets for a tab.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the tab and lid in the Wells beverage can to have a second rivet connected to the tab, before the effective filing date of the invention with predictable and obvious results, in order to remove the two parts of the lid to allow for people to drink, and to vent the container [Harvey, Col. 2 Lines 5-10].

    PNG
    media_image6.png
    201
    425
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    224
    494
    media_image7.png
    Greyscale

Re Claims 9 and 10, Wells in view of Harvey discloses the claimed invention according to Claim 8 above; further, the combination discloses the lid further comprises a bottom side with the bottom side having a first and second rivet indentation [Harvey, Fig. 9].
Re Claim 11, Wells in view of Harvey discloses the claimed invention according to Claim 8 above; further, the combination discloses the panel is capable of being freed from the lid to form an opening in the lid with the panel capable of being positioned into a closed position and an opened position [Wells, Figs. 2 and 3] [Harvey, Figs. 3, 4, and 9].
Re Claims 13-15, Wells in view of Harvey discloses the claimed invention according to Claim 8 above; further, the combination discloses the tab portion comprises a tongue [Harvey, 26] and a front portion [Harvey, 37] with the first rivet opening [Harvey, 41] being formed in the tongue and the second rivet opening [Harvey, 41] being formed in the front portion [Harvey, Fig. 9].

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Harvey as applied to claims 8 and 16 above, respectively, and further in view of McClung et al. (2013/0037543) [McClung].
The Wells and Harvey combination does not expressly disclose that the first rivet is larger than the second rivet; however, McClung – a can end with a double end opener – discloses the first rivet [McClung, 20] is larger than the second rivet [McClung, 22, Figs. 1 and 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses one rivet size is larger than the second rivet.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the first rivet in the Wells can end to be larger than the second rivet, before the effective filing date of the invention with predictable and obvious results, as “the double action tab improves the rate and manner in which the contents of the container are dispensed.” [McClung, Paragraph 9 Lines 4-6], and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wells [Fig. 1] in view of Harvey as applied to claim 16 above, and further in view of Wells [Fig. 11C].
Wells of Fig. 1 in view of Harvey does not expressly disclose that the hinge further comprises a second score line to completely separate the panel from the lid.  However, Wells in Fig. 11C discloses the hinge further comprises a second score line to completely separate the panel from the lid [Wells, Fig. 11C].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a score line to allow to remove the panel.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the tear panel in the Wells can end to have a second score line at the hinge, before the effective filing date of the claimed invention with predictable and obvious results, “to provide a non-detachable opening and reclosure tab of unitary construction where the opening and reclosure portions are confined within the same structure.” [Wells Col. 2 Lines 22-25]
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Harvey, and further in view of McClung.
Re Claims 1 and 4, Wells discloses a resealable beverage can lid [Figs. 1 and 4] comprising: a lid [26] having a top side having a score line [28] forming a panel [27] having a hinge [29]; a first rivet [32] formed in the lid and extending outwardly from the top side of the lid and; and a tab portion [31, Fig. 1] with a first opening in the tab [Fig. 1].
Wells does not expressly disclose a second rivet formed in the tear panel and extending outwardly from the top side of the lid; and a tab portion having a second rivet opening for receiving the second rivet with the first rivet and the second rivet for connecting the tab portion to the top side of the lid.  However, Harvey – a can opener for a lid – discloses a can lid [Harvey, 12] with a panel [Harvey, 20] with a first rivet [Harvey, R on 36] and a second rivet [Harvey, R on panel 20, Fig. 4], in which there are two rivet openings [Harvey, 41, on portions 36 and 37, Fig. 9] and the tab is connecting the two rivets [Harvey, Fig. 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the can lid having two rivets for a tab.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the tab and lid in the Wells beverage can to have a second rivet connected to the tab, before the effective filing date of the invention with predictable and obvious results, in order to remove the two parts of the lid to allow for people to drink, and to vent the container [Harvey, Col. 2 Lines 5-10].
The Wells and Harvey combination does not expressly disclose that the first rivet is larger than the second rivet; however, McClung – a can end with a double end opener – discloses the first rivet [McClung, 20] is larger than the second rivet [McClung, 22, Figs. 1 and 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses one rivet size is larger than the second rivet.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the first rivet in the Wells can end to be larger than the second rivet, before the effective filing date of the invention with predictable and obvious results, as “the double action tab improves the rate and manner in which the contents of the container are dispensed.” [McClung, Paragraph 9 Lines 4-6], and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Re Claims 2 and 3, Wells in view of Harvey in view of McClung discloses the claimed invention according to Claim 1 above; further, the combination discloses the lid further comprises a bottom side with the bottom side having a first and second rivet indentation [Harvey, Fig. 9].
Re Claim 5, Wells in view of Harvey in view of McClung discloses the claimed invention according to Claim 1 above; further, the combination discloses the first rivet is the same size as the second rivet [Harvey, Fig. 9].
Re Claims 6 and 7, Wells in view of Harvey in view of McClung discloses the claimed invention according to Claim 1 above; further, the combination discloses in which there are two rivet openings [Harvey, 41, on portions 36 and 37, Fig. 9] and the tab is connecting the two rivets [Harvey, Fig. 3].  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736